          Case 3:19-cv-07125-WHA Document 36 Filed 12/01/20 Page 1 of 3




 1   Christopher Sproul (State Bar No. 126398)
     Stuart Wilcox (State Bar No. 327726)
 2   ENVIRONMENTAL ADVOCATES
 3   5135 Anza Street
     San Francisco, CA 94121
 4   Telephone: (415) 533-3376
     Facsimile: (415) 358-5695
 5   Email: csproul@enviroadvocates.com
 6   wilcox@envrioadvocates.com

 7   Attorneys for Our Children’s Earth Foundation
 8
 9                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
11
     OUR CHILDREN’S EARTH
     FOUNDATION, a non-profit corporation,            Case No. 3:19-cv-07125-WHA
12
13                          Plaintiff,                JOINT STIPULATION AND
                                                      [PROPOSED] ORDER TO STAY THE
14                                                    CASE PENDING PAYMENT OF
                     v.
15                                                    COSTS OF LITIGATION
     ANDREW R. WHEELER, in his official
16   capacity as the Administrator of the United
17   States Environmental Protection Agency,

18                          Defendant.
19
20
            Defendant Andrew R. Wheeler, in his official capacity as the Administrator of the
21
     United States Environmental Protection Agency (“EPA”) and Plaintiff Our Children’s
22
     Earth Foundation (“OCE”) (collectively “Parties”) hereby stipulate to and respectfully
23
     request that the Court enter the attached order staying this case for forty-five (45) days, to
24
     January 15, 2021.
25
            WHEREAS on October 20, 2020, the Court entered the Parties’ proposed consent
26
     decree, which provides dates by which EPA will act regarding the alleged violations of
27
     the Clean Air Act at issue in this case and which resolves all outstanding issues in this
28
     case apart from OCE’s costs of litigation;


         JOINT STIPULATION TO STAY THE CASE PENDING PAYMENT OF COSTS OF LITIGATION
                                                          CASE NO. 3:19-CV-07125-WHA
           Case 3:19-cv-07125-WHA Document 36 Filed 12/01/20 Page 2 of 3




 1             WHEREAS, on December 1, 2020 the parties entered into a settlement agreement
 2   resolving OCE’s claim for its costs of litigation in this matter;
 3             WHEREAS the aforementioned settlement agreement provides that the Parties
 4   will jointly stipulate to dismissal of this lawsuit upon EPA’s payment of the agreed-upon
 5   costs of litigation;
 6             WHEREAS the Parties believe that judicial economy would be served if the case is

 7   stayed for a short period of time in which to allow EPA to request, and for the U.S.

 8   Department of the Treasury to issue, the aforementioned payment of fees and costs in this

 9   matter;

10             WHEREAS the Parties jointly stipulate and respectfully request that the Court
11   enter an order staying the case for 45 days, until January 15, 2021.
12   Dated: December 1, 2020                       Respectfully Submitted,
13                                                  /s/ Hubert T. Lee
                                                   HUBERT T. LEE (NY Bar #4992145)
14                                                 U.S. Department of Justice
15                                                 Environment & Natural Resources Division
                                                   Environmental Defense Section
16                                                 4 Constitution Square
                                                   150 M Street, NE
17                                                 Suite 4.1116
18                                                 Washington, D. C. 20002
                                                   Hubert.lee@usdoj.gov
19                                                 Telephone (202) 514-1806
                                                   Facsimile (202) 514-8865
20
21                                                 Attorney for Defendant

22                                                 /s/ Stuart Wilcox
                                                   STUART WILCOX (CA Bar #327726)
23
                                                   Environmental Advocates
24                                                 5135 Anza Street
                                                   San Francisco, CA 94121
25                                                 wilcox@enviroadvocates.com
                                                   Telephone (720) 331-0385
26
                                                   Facsimile (415) 358-5695
27
                                                   Attorney for Plaintiff
28


          JOINT STIPULATION TO STAY THE CASE PENDING PAYMENT OF COSTS OF LITIGATION
                                                           CASE NO. 3:19-CV-07125-WHA
          Case 3:19-cv-07125-WHA Document 36 Filed 12/01/20 Page 3 of 3




 1                                     [PROPOSED] ORDER
 2   Before the Court is the Parties’ Stipulation to Stay the Case Pending Payment of Costs of
 3   Litigation. Upon due consideration, and for good cause shown, the Parties’ request is hereby
 4   GRANTED. It is further ordered that all deadlines in this case are now canceled and that the
 5   Parties shall now file either a stipulated dismissal or a joint status report with the Court on
 6   January 15, 2021.
 7          PURSUANT TO STIPULATION IT IS SO ORDERED.
 8   ______DATED this _____day of _____________, 2020.
 9
10
11                                          _____________________________
                                            William H. Alsup
12                                          United States District Court Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


         JOINT STIPULATION TO STAY THE CASE PENDING PAYMENT OF COSTS OF LITIGATION
                                                          CASE NO. 3:19-CV-07125-WHA
